Citation Nr: 1414699	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a head injury, including tinnitus and vertigo (claimed as loss of equilibrium).  

2.  Entitlement to residuals of a fractured nose, to include chronic sinusitis.  

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from November 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In May 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge via video conference. A transcript of the hearing is associated with the Veteran's electronic claims file. 

In July 2012, the Board granted service connection for bilateral sensorineural hearing loss and remanded the current matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  To ensure due process, the matters were remanded again in October 2013 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, the current record is not adequate to fairly decide the claim, and another remand is necessary to afford the Veteran a VA examination for the reasons set forth below.  This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a head injury, including tinnitus and vertigo (claimed as a loss of equilibrium).  The Veteran also contends that he endured the first of three nose fractures during service, and believes this led to his current chronic sinusitis problem, and degenerative disc disease of the cervical spine.  He asserts that these disabilities were incurred as a result of an injury incurred during service when the hatch of an armored personnel carrier hit him in the head.  At the May 2012 hearing, the Veteran testified that the gunner on top of the personnel carrier did not close the hatch and, after they hit rough terrain, the hatch closed and hit him in the nose, which resulted in a fractured nose. He testified that, after the in-service injury, he eventually began experiencing various symptoms, including tinnitus and vertigo, and that he also developed sharp neck pain.

A review of the record shows that the Veteran and RO have attempted to obtain all available medical records to support his claim and that the Veteran is aware of the unavailable records.  

The Veteran service treatment records show that he was treated for a bloody nose during service in June 1962.  Although the Veteran's exit examination in 1963 is negative for findings of a fractured nose or any residuals therefrom, the Veteran has consistently maintained that he has had chronic sinusitis, neck and ear pain, as a result of the in-service injury.  

Post service medical records show that the Veteran was treated for a fractured nose in November 1994.  He was also treated throughout the years for chronic sinusitis; and, more recently for severe degenerative joint disease of the cervical spine, and headaches.  The Veteran was also treated in January 2000 for an acute episode of vertigo with nausea and vomiting.  See private records from Dr. Berger, Dr. McDonnell, and Dr. Durkin from 1987 through 2008; Dr. Schwartzman from November 1997 to October 2007, Abington Memorial Hospital from January 2000, Dr. Jalil from January 2001 to May 2008, and Dr. Wilmoth from January 2008.  

Of particular note is an October 1995 memorandum from Dr. Durkin to Dr. Berger noting the Veteran's prior medical history of three previous nose fractures, with two of them in the 1950's and/or 1960's.  

At his video hearing in May 2012, the Veteran reported that he was treated for a bloody nose as a result of the hatch door injury, and although he had actually fractured his nose, it was not detected at that time.  

The Veteran's wife has submitted lay statements, including one in April 2009, indicating that she knew the Veteran before he went away to service, and that they were engaged upon his return from service.  In this capacity, she witnessed the Veteran's in-service injury residuals, including chronic sinusitis, ear pain, headaches, and neck pain, continue to plague him since service.  She described the treatment received from each of his doctors throughout the years.  The Veteran's wife submitted an additional lay statement in June 2010 reiterating her current assertions and providing additional details regarding the Veteran's medical history since service.  

In light of the foregoing, a medical examination is necessary to decide these claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran has evidence of current disabilities including chronic sinusitis, residuals of a fractured nose, and degenerative joint disease of the cervical spine, a past history of a bloody nose in service and vertigo in 2000.  The Veteran is competent to report that he injured his nose in service and that he has had symptoms related to sinusitis, tinnitus, and neck pain since service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an ENT and/or other qualified physician(s) to determine the nature and etiology of his chronic sinusitis, any residuals of an in-service nose fracture, tinnitus, and vertigo, if any; headaches, and cervical spine degenerative joint disease.  The claims file/electronic record, including a copy of this Remand, must be provided to the examiner(s), the examiner(s) should review the claims file in conjunction with the examination(s), and the examiner(s) must annotate his or her report as to whether the claims file was reviewed.  The examiner should record a full history of the Veteran's in-service injury and any additional injuries or events subsequent to service which may impact the Veteran's claims.

The examiner is additionally asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current chronic sinusitis, claimed tinnitus, and/or claimed vertigo is a result of the Veteran's in-service hatch door injury.  (This injury is conceded as the Veteran is competent to report what happened to him and he has testified that he was not properly treated in service).  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current headaches and degenerative joint disease of the cervical spine are residuals from the reported in-service injury or any other incident of service.  

While review of the entire file is required, attention is invited to the following particular records:

(i) A June 1962 service treatment record treating the Veteran for a bloody nose.  

(ii) Private treatment records from 1994 through 1996, and including an October 1995 memorandum from Dr. R. Durkin to Dr. A. Berger noting that the Veteran fractured his nose twice in the 1950's and 1960's and has had right orbital headaches from many years.  

(iii)  The Veteran's May 2012 Video Conference testimony and lay statements from the Veteran's wife dated in April 2009 and June 2010.  

The examiner(s) should provide a complete rationale for any and all conclusions reached.  If any examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


